DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Applicant’s claim for domestic benefit under 35 U.S.C. 119(e) is acknowledged.

Information Disclosure Statement
	The information disclosure statement submitted has been considered by the Examiner and made of record in the application file.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10593042. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsishkou et al. (USPN 2019/0086546).
Consider claim 1, Tsishkou discloses a system comprising: one or more processors; and one or more non-transitory computer-readable media storing computer-executable instructions that, when executed, cause the one or more processors to perform operations comprising: receiving three-dimensional data captured by a lidar 3D rotation (e.g. with respect to axis y) in order to obtain a canonical view or do rotation multiple times with different values of angle as a form of data augmentation before a projection on a 2D space so that the deep neural network would be more accurate recognizing novel views”); projecting, as projected data, at least a portion of the three-dimensional data onto the rendering plane (see fig. 1 and [0064]; “project 2D”); and performing classification on the projected data to determine an object classification of an object represented in the projected data (see fig. 2; data is fed into the “Deep Neural Network”).
However, Tsishkou does not explicitly disclose rendering plane.
Nevertheless, Tsishkou discloses transformation matrix and 3D rotation multiple times before a projection on a 2D space (see [0064]).
Therefore, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed subject matter to obtain multiple viewing angles of the 3D point cloud data and project said data onto a 2D plane in order more accurately perform object detection and classification.
Consider claim 2 as applied to respective claim, Tsishkou as modified discloses the second perspective is a top-down perspective of an environment associated with the three-dimensional data; and the projected data is represented as two-dimensional data (see [0064]; transformation and 3D rotation of multiple angles therefore, would be 
Consider claim 3 as applied to respective claim, Tsishkou as modified discloses performing segmentation on the projected data to determine a segmentation identifier associated with the object (see [0007]; “segmentation of regions of interest”, therefore, obvious to have image segmentation with unique identifiers for each given segment).
Consider claim 4 as applied to respective claim, Tsishkou as modified discloses receiving segmentation information associated with the three-dimensional data, wherein projecting the three-dimensional data onto the rendering plane is based at least in part on the segmentation information (see [0007]; “segmentation of regions of interest”, therefore, obvious to have image segmentation with unique identifiers for each given segment; fig. 1 “project 2D”).
Consider claim 5 as applied to respective claim, Tsishkou as modified discloses determining, based at least in part on the object classification and the projected data, a trajectory for an autonomous vehicle; and controlling the autonomous vehicle based at least in part on the trajectory (see [0003]; “The methods of some embodiments are useful especially in the field of human-assisted or autonomous vehicles using a depth sensor such as a Lidar sensor for obstacle detection and avoidance to navigate safely through environments. A Lidar sensor measures distance by illuminating a target with a laser light.”).
Consider claim 6 as applied to respective claim, Tsishkou as modified discloses the projected data is represented as an individual channel of a multi-channel image (see abstract and figs. 1-2; “ihd” i=intensity, h=height, d=depth).
claim 7 as applied to respective claim, Tsishkou as modified discloses inputting the projected data to a machine learned model (see fig. 2; “deep neural network”).
Consider claim 8 as applied to respective claim, Tsishkou as modified discloses associating a bounding box with the projected data (see [0006-0007] “feature regions” and “region of interest”).

Examiner Note: See detailed claim 1 rejection for the remaining independent claims.

Consider claim 9, Tsishkou discloses a method comprising: receiving three-dimensional data captured with respect to a first perspective (see fig. 1); projecting, as projected data, at least a portion of the three-dimensional data relative to a rendering plane having an orientation associated with a second perspective (see fig. 1; [0064]); and performing at least one of: segmentation on the projected data to determine segmentation information associated with an object represented in the projected data; or classification on the projected data to determine an object classification of the object represented in the projected data (see fig. 2; data is fed into the “Deep Neural Network”).
However, Tsishkou does not explicitly disclose rendering plane.
Nevertheless, Tsishkou discloses transformation matrix and 3D rotation multiple times before a projection on a 2D space (see [0064]).

Consider claim 10 as applied to respective claim, Tsishkou as modified discloses the second perspective is a top-down perspective of an environment associated with the three-dimensional data; and the projected data is represented as two-dimensional data (see [0064]; transformation and 3D rotation of multiple angles, therefore, would be obvious to have a finite amount of perspectives including a top-down, and then 2D projection and also see fig. 1 “2D Project”).
Consider claim 11 as applied to respective claim, Tsishkou as modified discloses at least one of: performing segmentation on the projected data to determine a segmentation identifier associated with the object; or receiving segmentation information associated with the three-dimensional data, wherein projecting the three-dimensional data onto the rendering plane is based at least in part on the segmentation information (see [0007]; “segmentation of regions of interest”, therefore, obvious to have image segmentation with unique identifiers for each given segment).
Consider claim 12 as applied to respective claim, Tsishkou as modified discloses determining, based at least in part on the object classification and the projected data, a trajectory for an autonomous vehicle; and controlling the autonomous vehicle based at least in part on the trajectory (see [0003]; “The methods of some embodiments are useful especially in the field of human-assisted or autonomous vehicles using a depth sensor such as a Lidar sensor for obstacle detection and avoidance to navigate safely 
Consider claim 13 as applied to respective claim, Tsishkou as modified discloses the projected data is represented as an individual channel of a multi-channel image, the method further comprising: inputting the multi-channel image to a machine learned model (see abstract and figs. 1-2; “ihd” i=intensity, h=height, d=depth; “deep neural network”).
Consider claim 14 as applied to respective claim, Tsishkou as modified discloses associating a bounding box with the projected data (see [0006-0007] “feature regions” and “region of interest”).
Consider claim 15, Tsishkou discloses one or more non-transitory computer-readable media storing instructions executable by a processor, wherein the instructions, when executed, cause the processor to perform operations comprising: receiving three-dimensional data captured with respect to a first perspective (see fig. 1); projecting, as projected data, at least a portion of the three-dimensional data relative to a rendering plane having an orientation associated with a second perspective (see fig. 1; [0064]); and performing at least one of: segmentation on the projected data to determine segmentation information associated with an object represented in the projected data; or classification on the projected data to determine an object classification of the object represented in the projected data (see fig. 2; data is fed into the “Deep Neural Network”).
However, Tsishkou does not explicitly disclose rendering plane.

Therefore, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed subject matter to obtain multiple viewing angles of the 3D point cloud data and project said data onto a 2D plane in order more accurately perform object detection and classification.
Consider claim 16 as applied to respective claim, Tsishkou as modified discloses the second perspective is a top-down perspective of an environment associated with the three-dimensional data; and the projected data is represented as two-dimensional data (see [0064]; transformation and 3D rotation of multiple angles therefore, would be obvious to have a finite amount of perspectives including a top-down, and then 2D projection and also see fig. 1 “2D Project”).
Consider claim 17 as applied to respective claim, Tsishkou as modified discloses at least one of: performing segmentation on the projected data to determine a segmentation identifier associated with the object (see [0007]; “segmentation of regions of interest”, therefore, obvious to have image segmentation with unique identifiers for each given segment); or receiving segmentation information associated with the three-dimensional data, wherein projecting the three-dimensional data onto the rendering plane is based at least in part on the segmentation information (see [0007]; “segmentation of regions of interest”, therefore, obvious to have image segmentation with unique identifiers for each given segment).
Consider claim 18 as applied to respective claim, Tsishkou as modified discloses determining, based at least in part on the object classification and the projected data, a autonomous vehicles using a depth sensor such as a Lidar sensor for obstacle detection and avoidance to navigate safely through environments. A Lidar sensor measures distance by illuminating a target with a laser light.”).
Consider claim 19 as applied to respective claim, Tsishkou as modified discloses inputting the projected data to a machine learned model (see fig. 2 “deep neural network”).
Consider claim 20 as applied to respective claim, Tsishkou as modified discloses associating a bounding box with the projected data (see [0006-0007] “feature regions” and “region of interest”).

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           


Examiner should be directed to Fayyaz Alam whose telephone number is (571) 270-1102. The Examiner can normally be reached on Monday-Friday from 9:30am to 7:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

Fayyaz Alam


September 10, 2021

/FAYYAZ ALAM/
Primary Examiner, Art Unit 2662